              Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UBIQUITOUS CONNECTIVITY, LP,                          CIVIL ACTION NO.: 5:20-cv-00815

       Plaintiff,                                           JURY TRIAL DEMANDED

v.

CITY OF SAN ANTONIO by and through its
agent, CITY PUBLIC SERVICE BOARD OF
SAN ANTONIO d/b/a CPS ENERGY,

       Defendant.

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff UBIQUITOUS CONNECTIVITY, LP (hereinafter, “Plaintiff” or “Ubiquitous”),

by and through its undersigned counsel, files this Complaint for Patent Infringement against

Defendant CITY OF SAN ANTONIO by and through its agent, CITY PUBLIC SERVICE

BOARD OF SAN ANTONIO d/b/a CPS ENERGY (hereinafter, “Defendant” or “CPS Energy”)

as follows:

                                 NATURE OF THE ACTION

       1.      This is a patent infringement action to stop Defendant’s infringement of

Plaintiff’s United States Patent Nos. 10,344,999 (hereinafter, the “’999 Patent” or the “Patent-in-

Suit”), copies of which are attached hereto as Exhibit A.

       2.      Plaintiff seeks injunctive relief and monetary damages.
               Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 2 of 15




                                                 PARTIES

          3.     Ubiquitous is a limited liability partnership organized and existing under the laws

of the State of Texas since February 14, 2012 and maintains its principal place of business at

2436 Tisbury Way, Little Elm, Texas, 75068 (Denton County).

          4.     Based upon public information, Defendant City of San Antonio by and through its

agent, City Public Service Board of San Antonio d/b/a CPS Energy, is a home rule municipal

corporation. According to its website. “CPS Energy is the nation's largest municipally owned

energy company. Thanks to our diversified menu of fuels, we can provide our customers in San

Antonio and surrounding areas with affordable and reliable power while being sensitive to the

environment. We are constantly striving to meet the changing needs of our customers. From grid

optimization to solar power, we're also building valuable partnerships with companies who share

our belief in clean energy, innovation and energy efficiency.”1

          5.     Based upon public information, Defendant CPS Energy has its principal place of

business located at 145 Navarro Street, San Antonio, Texas 78205 (Bexar County).

          6.     Based upon public information, Defendant CPS Energy may be served through its

registered agent, Acting City Clerk Tina J. Flores at 719 S. Santa Rosa, San Antonio, Texas

78204.

          7.     Based upon public information, Defendant ships, distributes, makes, uses, offers

for sale, sells, and/or advertises its products and/or services under the “Total Connect Comfort”

and “Home Manager” branded systems.



1
    https://cpsenergy.com/content/corporate/en/about-us.html (last visited July 8, 2020)



W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy               Page | 2
                             COMPLAINT FOR PATENT INFRINGEMENT
              Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 3 of 15




                                    JURISDICTION AND VENUE

        8.       This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et

seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court has subject matter

jurisdiction over this case for patent infringement under 28 U.S.C. §§ 1331 and 1338(a).

        9.       The Court has personal jurisdiction over Defendant because: Defendant has

minimum contacts within the State of Texas and in the Western District of Texas; Defendant has

purposefully availed itself of the privileges of conducting business in the State of Texas and in

the Western District of Texas; CPS Energy has sought protection and benefit from the laws of

the State of Texas and is incorporated there; Defendant regularly conducts business within the

State of Texas and within the Western District of Texas, and Plaintiff’s causes of action arise

directly from Defendant’s business contacts and other activities in the State of Texas and in the

Western District of Texas.

        10.      More specifically, CPS Energy, directly and/or through its intermediaries, ships,

distributes, makes, uses, imports, offers for sale, sells, and/or advertises its products and

affiliated services in the United States, the State of Texas, and the Western District of Texas.

Based upon public information, Defendant has committed patent infringement in the State of

Texas and in the Western District of Texas. Defendant solicits customers in the State of Texas

and in the Western District of Texas. Defendant has many paying customers who are residents

of the State of Texas and the Western District of Texas and who use Defendant’s products in the

State of Texas and in the Western District of Texas.




W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy             Page | 3
                             COMPLAINT FOR PATENT INFRINGEMENT
                Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 4 of 15




        11.      Venue is proper pursuant to 28 U.S.C. §1400(b) because Defendant resides in the

Western District of Texas because of its formation under the laws of Texas and because

Defendant has its principal place of business in the Western District of Texas.

        12.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant

resides in the Western District of Texas because of its formation under the laws of Texas, which

subjects it to the personal jurisdiction of this Court.

                                  BACKGROUND INFORMATION

        13.      The Patent-in-Suit was duly and legally issued by the United States Patent and

Trademark Office (hereinafter, “USPTO”) after full and fair examinations.

        14.      Plaintiff is the owner of the Patent-in-Suit, and possesses all right, title and

interest in the Patent-in-Suit including the right to enforce the Patent-in-Suit, the right to license

the Patent-in-Suit, and the right to sue Defendant for infringement and recover past damages.

See Ex. A at A-1.

          15.    Based upon public information, Defendant owns, operates, advertises, and/or

controls the website https://cpsenergy.com/en.html, through which Defendant advertises, sells,

offers to sell, provides and/or educates customers about its products and services, including but

not limited to Defendant’s “Total Connect Comfort” and “Home Manager” branded systems

(collectively, the “Accused Products and Services”). Evidence obtained from CPS Energy’s

website (and others) regarding these products is provided in Exhibit B, Exhibit C, Exhibit D,

Exhibit E, Exhibit F and Exhibit G.

          16.    CPS Energy offers its customers the ability to download the Total Connect

Comfort app, which allows users to control their Honeywell devices remotely from a mobile



W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy                 Page | 4
                             COMPLAINT FOR PATENT INFRINGEMENT
                Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 5 of 15




device such as but not limited to an iPhone, iPad, or Android device. See e.g. Ex. B (indicating

the app is available for download on the Apple App Store and for Android at Google Play).

          17.    According to the description of the CPS Energy’s Total Connect Comfort app on

its webpage:




                                                  Figure 1

See Ex. B.

        18.      According to the description of the CPS Energy’s Total Connect Comfort app on

the Applications page for Apple iPhones, the provider for the CPS Energy’s Total Connect

Comfort app is Honeywell International, Inc. See Ex. C.

        19.      According to the description of the CPS Energy’s Total Connect Comfort app on

the Applications page for Apple iPhones:




W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy           Page | 5
                             COMPLAINT FOR PATENT INFRINGEMENT
                Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 6 of 15




                                                  Figure 2

See Ex. C.

          20.    CPS Energy offers its customers the ability to download the CPS Energy’s Home

Manager app, which allows users to control their Radio thermostat devices (Model CT32 and

Model CT80) remotely from a mobile device such as but not limited to an iPhone, iPad, or

W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy         Page | 6
                             COMPLAINT FOR PATENT INFRINGEMENT
                Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 7 of 15




Android device. See Ex. D, at p. D-9 (indicating the app is available for download on the

iPhone/iPad or Android).

          21.    According to the description of the CPS Energy’s Home Manager app on the

Applications page for Apple iPhones, the provider for the CPS Energy’s Home Manager app is

Consert. See Ex. E at E-2.

          22.    According to the description of the CPS Energy’s Home Manager app on the

Applications page for Apple iPhones:




                                                  Figure 3



W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy     Page | 7
                             COMPLAINT FOR PATENT INFRINGEMENT
              Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 8 of 15




See Ex. E at E-1.

        23.      Upon information and belief, the Home Manager and Total Connect Comfort app

allows users (1) to change the settings of their smart thermostats from their mobile devices; (2) to

set heating and cooling schedules for the smart thermostats from their mobile devices; (3)

provides users with usage data related to the smart thermostats system; and (4) to utilize

geoservices to operate the system based on location. See Exs. B-G.

        24.      Upon information and belief, the Home Manager and Total Connect Comfort

systems provided to customers also include a feature known as geo-fencing, which uses the GPS

location on a user’s mobile to set location based triggered events. See Ex. F at F-8 (“The Lyric

app supports a geo-fencing feature that switches the thermostat to an Away mode when you

leave the house.”).

        25.      Upon information and belief, the Honeywell Lyric T5 and Radio thermostat

devices may also receive current room temperature readings from a thermostat and send control

instructions, i.e. increasing or decreasing room temperature, to the user’s HVAC system. See

Exs. C-G.

        26.      CPS Energy provides guidance to its prospective customers through documents

that provide information to educate users about the benefits of Home Manager and Total Connect

Comfort systems and how to choose the right system for a customer’s particular requirements.

See Exs. B-G.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,344,999

        27.      Plaintiff re-alleges and incorporates by reference all paragraphs above.




W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy               Page | 8
                             COMPLAINT FOR PATENT INFRINGEMENT
              Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 9 of 15




        28.      The Patent-in-Suit was duly and legally issued on July 9, 2019 by the United

States Patent and Trademark Office (hereinafter, “USPTO”) after full and fair examination of

USPTO Application No. 15/405,793 (the “’793 Application”) which was filed on January 13,

2017. See Ex. A at A-1.

        29.      The ’793 Application was a continuation of USPTO Application No. 13/271,203

(the “’203 Application”) which was filed on October 11, 2011 and issued after full and fair

examination as U.S. Patent 9,602,655. See Ex. A at A-1.

        30.      The ’203 Application was a continuation of USPTO Application No. 11/686,993

(the “’993 Application”) which was filed on March 16, 2007 and issued after full and fair

examination as U.S. Patent 8,064,935. See Ex. A at A-1.

        31.      The ’993 Application was a division of USPTO Application No. 11/163,372 (the

“’372 Application”) which was filed on October 17, 2005 and issued after full and fair

examination as U.S. Patent No. 7,257,397. See Ex. A at A-1.

        32.      The ’372 Application is itself a divisional of USPTO Application No. 11/160,006

(the “’006 Application”) which was filed on June 6, 2005 and issue as and issued after full and

fair examination as U.S. Patent No. 6,990,335. See Ex. A at A-1.

        33.      The ’006 Application traces its priority to USPTO Provisional Application No.

60/522,887 which was filed on November 18, 2004. See Ex. A at A-1.

        34.      Plaintiff is informed and believes that Defendant has infringed and continues to

infringe claims of the ’999 Patent, either literally or under the doctrine of equivalents, through

the manufacture and sale of infringing system under the “Total Connect Comfort” and “Home

Manager” brand brand, and other product lines. Based upon public information, Defendant has



W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy             Page | 9
                             COMPLAINT FOR PATENT INFRINGEMENT
              Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 10 of 15




infringed and continues to infringe one or more claims of the ’999 Patent, including Claim 1,

because it ships distributes, makes, uses, imports, offers for sale, sells, and/or advertises devices,

including at least the Accused Products and Services, that form a wirelessly controllable system

that incorporates a wall-mountable housing (Honeywell and Radio smart thermostats) including

an environmental device, communication interface, wireless circuit and microcontroller and that

can communicate with a remote unit (wireless telephone). See, supra, Paragraphs 16-26, and

Figures 1-3.

        35.      Based upon public information, Defendant has intentionally induced and

continues to induce infringement of one or more claims of the ’999 Patent in this district and

elsewhere in the United States, by its intentional acts which have successfully, among other

things, encouraged, instructed, enabled, and otherwise caused Defendant’s customers to use the

Accused Products and Services in an infringing manner. To the extent that Defendant is not the

only direct infringer of the ’999 Patent, customers that have purchased and/or used the Accused

Products, including the Total Connect Comfort and Home Manager systems (see Exs. B-G),

constitute direct infringers.

        36.      Despite knowledge of the ’999 Patent as early as the filing of this complaint,

based upon public information, Defendant continues to encourage, instruct, enable, and

otherwise cause its customers to use its products and services, in a manner which infringes the

’999 Patent. See Exs. B-G. Based upon public information, the provision of and sale of the

Accused Products and Services is a source of revenue and a business focus of Defendant. See

Exs. B-G.




W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy                Page | 10
                             COMPLAINT FOR PATENT INFRINGEMENT
              Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 11 of 15




        37.      Based upon public information, Defendant specifically intends its customers to

use its products and services in such a way that infringes the ’999 Patent by, at a minimum,

providing and supporting the Accused Products and Services and instructing its customers on

how to use them in an infringing manner, at least through information available on Defendant’s

website including information brochures, promotional material, and contact information. See

e.g. Exs. B-G.

        38.      Specifically, Defendant offers design services to select, deploy and integrate its

products to assist its customers in installing and utilizing the infringing remote control system.

See e.g. Exs. B-G. Based upon public information, Defendant knew that its actions, including

but not limited to any of the aforementioned products and services, would induce, have induced,

and will continue to induce infringement by its customers of the ’999 Patent by continuing to

sell, support, and instruct its customers on using the Accused Products and Services. See e.g.

Exs. B-G.

        39.      Upon information and belief, Defendant also contributes to the infringement of

the ’999 Patent by offering for sale and/or selling components that constitute a material part of

the invention claims in the ’999 Patent.

        40.      For example, Defendant has offered for sale and/or sold numerous Total Connect

Comfort and Home Manager systems and Honeywell and Radio devices that infringe the ’999

Patent, as discussed above.

        41.      Upon information and belief, CPS Energy’s Total Connect Comfort and Home

Manager systems system have no substantial, non-infringing uses. See Exs. B-G.




W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy             Page | 11
                             COMPLAINT FOR PATENT INFRINGEMENT
              Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 12 of 15




        42.        As a result, these Total Connect Comfort and Home Manager systems can only be

used in a manner that infringes the ’999 Patent, and on information and belief, have been used by

Defendant’s customers in a manner that directly infringes one or more claims of the ’999 Patent.

        43.        Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        44.        Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff

as a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

        45.        Defendant’s infringement of Plaintiff’s rights under the ’999 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy

at law, unless enjoined by this Court.

                                            JURY DEMAND

        46.        Plaintiff demands a trial by jury on all issues.

                                        PRAYER FOR RELIEF

        47.        Plaintiff respectfully requests the following relief:

              A.      An adjudication that one or more claims of the Patent-in-Suit has been

                      infringed, either literally and/or under the doctrine of equivalents, by the

                      Defendant;

              B.      An adjudication that Defendant has induced infringement of one or more

                      claims of the Patent-in-Suit based upon post-filing date knowledge of the

                      Patent-in-Suit;



W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy               Page | 12
                              COMPLAINT FOR PATENT INFRINGEMENT
             Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 13 of 15




            C.       An award of damages to be paid by Defendant adequate to compensate

                     Plaintiff for Defendant’s past infringement and any continuing or future

                     infringement up until the date such judgment is entered, including interest,

                     costs, and disbursements as justified under 35 U.S.C. § 284 and, if necessary

                     to adequately compensate Plaintiff for Defendant’s infringement, an

                     accounting of all infringing sales including, but not limited to, those sales not

                     presented at trial;

            D.       A grant of permanent injunction pursuant to 35 U.S.C. § 283, enjoining the

                     Defendant and its respective officers, agents, servants, employees, and

                     attorneys, and those persons in active concert or participation with them who

                     receive actual notice of the order by personal service or otherwise, from

                     further acts of infringement with respect to any one or more of the claims of

                     the Patent-in-Suit;

            E.       That this Court declare this to be an exceptional case and award Plaintiff its

                     reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and,

            F.       Any further relief that this Court deems just and proper.




W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy                Page | 13
                             COMPLAINT FOR PATENT INFRINGEMENT
             Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 14 of 15




Dated: July 14, 2020                               Respectfully submitted,

                                                   WAYNE WRIGHT LLP

                                                   s/ (Alexander) Wyatt Wright
                                                   (Alexander) Wyatt Wright
                                                   Attorney in Charge
                                                   Texas Bar No. 24037741
                                                   5707 W. Interstate 10
                                                   San Antonio, Texas 78201
                                                   Telephone: (210) 734-7077
                                                   Facsimile: (210) 734-9965
                                                   Email: wyatt@waynewright.com


                                                   HENINGER GARRISON DAVIS, LLC
                                                   James F. McDonough, III (Bar No. 117088, GA)*
                                                   Jonathan R. Miller (Bar No. 507179, GA)*
                                                   Travis E. Lynch (Bar No. 162373, GA)*
                                                   3621 Vinings Slope, Suite 4320
                                                   Atlanta, Georgia 30339
                                                   Telephone: (404) 996-0869, -0863, -0867
                                                   Facsimile: (205) 547-5504, -5506, -5515
                                                   Email: jmcdonough@hgdlawfirm.com
                                                   Email: jmiller@hgdlawfirm.com
                                                   Email: tlynch@hgdlawfirm.com

                                                   Attorneys for Plaintiff
                                                   Ubiquitous Connectivity, LP

                                                   * admission Pro Hac Vice to be applied for




W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy                  Page | 14
                             COMPLAINT FOR PATENT INFRINGEMENT
             Case 5:20-cv-00815 Document 1 Filed 07/14/20 Page 15 of 15




                                             List Of Exhibits
  A. U.S. Patent No. 10,344,999 (“’999 Patent”)
  B. CPS Energy Brochure: Smart Thermostat
  C. Website:
     https://itunes.apple.com/us/app/total%ADconnect%ADcomfort/id469517819?mt=8
  D. CPS Energy Home Manager Users Guide
  E. Website:
     https://itunes.apple.com/us/app/cps%ADenergy%ADhome%ADmanager/id627675496?mt
     =8
  F. Website: https://www.digitaltrends.com/smarthomereviews/honeywelllyrict5review/
  G. Website: https://mytotalconnectcomfort.com/portal/Home/FAQs




W.D. Tex.: Ubiquitous Connectivity, LP v. City Of San Antonio d/b/a CPS Energy   Page | 15
                             COMPLAINT FOR PATENT INFRINGEMENT
